                Case 3:20-mj-70698-JCS Document 9 Filed 06/16/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                       ) CASE NO. 20-mj-70698 JCS
                                                   )
14           Plaintiff,                            ) [PROPOSED] ORDER RECALLING ARREST
                                                   ) WARRANT
15      v.                                         )
                                                   )
16 SANDRA ANN ZUNIGA,                              )
                                                   )
17           Defendant.                            )
                                                   )
18

19           Upon motion of the United States and good cause having been shown, IT IS HEREBY
20 ORDERED that the arrest warrant in this matter be recalled. The warrant is no longer necessary.

21           IT IS SO ORDERED.
22
           June 16, 2020
23 DATED: ___________________

24
                                                       HON. JACQUELINE SCOTT CORLEY
25                                                     United States Magistrate Judge
26

27

28

     MOT. TO RECALL ARREST WARRANT                 3
     20-mj-70698 JCS
